Judgment of the Supreme Court, Kings County, dated October 10, 1966, reversed insofar as appealed from (the provision severing the cross complaint of the City of New York was excepted from the appeals), on the law and the facts, and new trial granted, with costs to abide the event, unless plaintiff Stuart Weiner, within 30 days after entry of the order hereon, serve and file a written stipulation agreeing (1) to reduce the amount of the recovery on the verdict in his favor against defendants from $400,000 to $300,000, (2) to reduce accordingly the recovery of interest and (3) to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and amended, is affirmed insofar as appealed from, without costs. We find the amount of the verdict excessive to the extent indicated. Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Munder, JJ., concur.